ORDER

PER CURIAM.
Darin Knipp (“Defendant”) appeals his judgment of conviction in the Circuit Court of Audrain County for failure to maintain financial responsibility under Section 303.025 RSMo. In his appeal, Defendant contends that the trial court erred when it denied his motions to suppress evidence and certain statements at trial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).